NO. 07-10-00109-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                 NOVEMBER 28, 2011


                       HAROLD F. EGGERS, JR., APPELLANT

                                           v.

              JOHN TOWNES VAN ZANDT, II, WILLIAM VINCENT VAN
               ZANDT, K. B. V. Z., A MINOR, BY AND THROUGH HER
               NEXT FRIEND, JEANENE VAN ZANDT, JEANENE VAN
                  ZANDT AND TVZ RECORDS, LLC, APPELLEES


             FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY;

     NO. D-1GN-06-001169; HONORABLE GISELA D. TRIANA-DOYAL, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellant Harold F. Eggers, Jr. has filed a motion to dismiss this appeal. No

decision of this court having been delivered to date, we grant the motion. Accordingly,

the appeal is dismissed. Tex. R. App. P. 42.1(a)(1). No motion for rehearing will be

entertained and our mandate will issue forthwith.




                                                     James T. Campbell
                                                          Justice